DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-16 is/are pending. 
Claim(s) 1, 8 and 14 is/are independent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.  The prior-filed application is U.S. Application No. 15/189,195 (filed on 6/22/2016), which in turn claimed foreign priority under 35 U.S.C. 119 (a)-(d) of Japanese Patent Application No. 2015-126769 (filed on 6/24/2015).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 1/15/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 4-8, 10-11, 14 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) 1, 6, 8, 11, 14 and 16 recite(s) the term “providing” or “provided” in six instances. This term seems to be vague or unclear and its meaning or metes and bounds is not understandable. This is because it is unclear what means are being used to provide. For examining purposes, the substrate or heater are being taken to be part of the structure of the invention. Applicant may amend the claim by reciting these structural features of the claims using “wherein”; or by any other appropriate correction.

Claims 1, 2, 5, 8 and 14 recite the term “rear surface of the substrate” in five instances. This term seems to be vague or unclear or incomplete and its meaning or metes and bounds is not understandable. This is because it is unclear which surface is the rear with respect to the substrate and/or the substrate support. For examining purposes, the term is being interpreted to mean any applicable surface. Applicant may amend the claim by reciting in more detail which surface constitutes the rear surface with respect to the substrate and/or the substrate support; or by any other appropriate correction.

Claims 1, 8 and 14 recite the term “one or more supply holes positioned within the substrate support surface” in three instances. This term seems to be vague or unclear and its meaning or metes and bounds is not understandable. This is because it is unclear how a hole can be positioned within a surface. For examining purposes, the term is being interpreted to mean one or more supply holes placed or made or formed within the substrate support surface. Applicant may amend the claim in a manner as indicated for examining purposes; or by any other appropriate correction.

Claims 1, 7-8, 10 and 14 recite the term “such that a temperature of the substrate support reaches a target temperature” in five instances. This term seems to be vague or unclear and its meaning or metes and bounds is not understandable. This is because it is unclear how measurement of temperature variation of the substrate support allows measurement of a target temperature of the substrate support.

Claim 2 recites the term “a gradient of the temperature variation…is measured as the temperature variation”. This term seems to be vague or unclear or incomplete and its meaning or metes and bounds is not understandable. This is because it is unclear how a gradient of something is measured as that same thing. For examining purposes, the term is being interpreted to mean a gradient of the temperature variation…is measured. Applicant may amend the claim in a manner as indicated for examining purposes; or by any other appropriate correction.
Claim 4 recites “wherein…(d) and (e) are performed on the substrate”. This term seems to be vague or unclear or incomplete and its meaning or metes and bounds is not understandable. This is because it is unclear how steps (d) and (e), which involve the substrate support, and not the substrate, can be performed on the substrate.

The rest of the claim(s) depend(s) upon the above rejected claim(s), and it/they do not cure(s) the deficiency of the above rejected claim(s), and thus are also rejected under 35 U.S.C. 112(b).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2009/0008381 by Jyousaka et al., which discloses temperature setting of thermal processing plate so that the line width of a resist pattern is formed uniformly within a wafer (Title/Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119